DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Preliminary Amendment of 15 October 2020, including amended claims 3-9, 11, 12-13, and 15, as well as new claims 16-20 is acknowledged and entered.

Applicant’s Preliminary Amendment of 24 August 2021, including amended claims 5, 6, 10, and 13 is acknowledged and entered.

Applicant’s amendment of 12 April 2022 is acknowledged.
Claims 1, 6, 7, 9, 12, 13, and 14 are amended.
Claims 2 and 16-20 are canceled.
Claims 1 and 3-15 are presented for examination.
It is noted that the status identifier of 12 April 2022 indicates claim 6 is “previously presented”.  However, the previously presented text for claim 6 as in the pre-amendment of 8/24/2021 recites “wherein the gasket thickness is maximally 10% or less than the height of the spacer.” such that the text of claim 6 is inconsistent with the previously filed claim 6. Therefore, the status identifier for claim 6 should be “(currently amended)” and claim 6 should include markings indicating “or less than” as lined through/deleted and “of” as underlined/newly added text.  
A specification amendment is received and entered.

Applicant submitted a page (page 2) entitled “AMENDMENTS TO THE DRAWINGS”, which refer to “Enclosed replacement drawing sheets”.  However, amended drawings are not found in the reply of 12 April 2022.

Response to Arguments
Applicant’s arguments directed to replacement drawing sheets (see first two paragraphs under Objections to the drawings on page 10, filed 12 April 2022), are not persuasive insofar as replacement drawing sheets are not found in the reply of 12 April 2022; see section 4 of this correspondence.
Applicant’s arguments, see third paragraph under Objections to the drawing on page 10, filed 12 April 2022, with respect to "the spacer height is reduced local to a thickening of the gasket in order to accommodate a local thickening of the gasket have been fully considered and are persuasive”.  The drawing objection pertinent to claim 10 of 12 October 2021 has been withdrawn. 
Applicant’s arguments, see Claim rejections under 35 USC § 112, filed 12 April 2022, with respect to the figurative depiction of the claimed subject matter of claim 10 have been fully considered and are persuasive.  The 35 USC 112 rejection 12 October 2021 of claim 10 has been withdrawn. 
Applicant’s arguments, see REMARKS, filed 12 April 2021, pages 13-18 with respect to the rejection of claim 14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as set forth in the rejection below.
Applicant’s arguments with respect to claims 1-13 and 15-20 (see REMARKS, filed 12 April 2021, pages 13-18) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
Insofar as no amended drawings are found in the reply of 12 April 2022, the drawings remain objected to for the following reasons:
Paragraphs 65 and 81 of the specification recite “Figures 4 and 4a” but the drawings of 15 April 2020 show “Figures 4 and 4b”.
The drawings of 15 April 2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: recess 23, snap-lips 24, and collar 20.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 recites “wherein the overlay-visor has a Shore A hardness of…”.  However, the specification of 15 April 2020 asserts that the Shore A hardness is a property of “gasket elastomer material”.  Although it is understood from the specification that the overlay-visor comprises a gasket, the specification does not recite that the overlay-visor itself has any express Shore A hardness.
This objection could be overcome by amending the specification with the claimed subject matter.  No new matter should be entered.
Alternatively, the objection could be overcome by amending the claim to recite limitations for which the specification provides proper antecedent basis.

Claim Objections
Claims 6, 10, 12, and 13 are objected to because of the following informalities:  
Claim 6 recites “the gasket thickness is maximally 10% of the height of the spacer”.  It is understood this should read “a gasket thickness is maximally 10% of a height of the spacer”.  
Claim 10 recites “the spacer height is reduced local to”.  It is understood this should read “a spacer height is reduced local to”.
Claim 12 recites “an overlay-visor according to claim 1”.  It is understood this should read “the overlay-visor according to claim 1”.
Claim 13 recites “a visor assembly according to claim 9”.  It is understood this should read “the visor assembly according to claim 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the gasket thickness is maximally 10% of the height of the spacer.”  This recitation is unclear in that the claim doesn’t provide details of a spacer height as far as a reference point from which to measure the height. Different values for the height of the spacer are provided in the specification as in par. 41; however, applicant’s drawings do not illustrate a height. The height appears to be related to the offset portion of the overlay-visor that forms the spacer. Is the height intended to reference a distance between a viewing area of the overlay-visor and an offset portion of the overlay-visor which extends along a different plane from that of the viewing area?   Par.41 discloses “the height of the spacer with gasket may be about .5mm along a first portion of a visor with a seamless graduation to 1.0mm at an opposed portion of the visor. In this manner a chamber is provided with a gradually increasing spacing from one portion to another. Preferably, the height variation is achieved by variation in the height of the integrally formed spacer, and the gasket has a constant thickness” and par.44 discloses the gasket thickness as small compared to the height of the spacer “maximally 10% or less than the height of the spacer”.  Amending claim 6 to provide further details of the structural relationship between the spacer and the viewing area of the overlay-visor would help to overcome this rejection. 
Claim 10 recites “spacer height is reduced local to a thickening of the gasket in order to accommodate a local thickening of the gasket”.  Insofar as the indefinite article “a” is used to describe both  “a thickening” and “a local thickening”, it is not understood from whether the thickenings are the same thickenings (as is suggested by paragraph 43 of the specification) or different thickenings (as could be interpreted from Fig. 3d, which appears to show at least two thickenings of a gasket) or some other meaning.  Moreover (see above paragraph pertinent to indefinite claim 6), it is not clear how height is determined insofar as there is no reference point from which to measure the height; the drawings do not positively identify any height or thickening of any structural element of any assembly by any reference numeral, rendering the claim further unclear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137] in view of [Arnold, US WO 2011/141047].
Regarding claim 1:
Lipkens teaches (Figs. 1-3 and 4A):
	An overlay-visor (“inner shield 6”; page 4 line 35) adapted to be releasably attached (“can be removed from each other”; page 5 line 7) to a shield- visor (“outer shield 2”; page 4 line 36), the overlay-visor comprising a viewing area (“central zone 13”; page 5 line 12), an integrally formed spacer (“spacer 7”; page 5 line 11) extending along at least a portion of a periphery of the viewing area (“Spacer 7 hereby lies all around central zone 13”; page 5 line 13), 

	Lipkens does not expressly teach
and a gasket upon a distal surface of the spacer, wherein the gasket is a layer of elastomeric material adhered to said distal surface of the spacer

Arnold, however, teaches (Figs. 1-2) an overlay-visor (“inner-visor 6”; col. 3 line 47) adapted to be releasably attached to a shield-visor (“visor assembly 1 is provided with an outer-visor 2 having releasably attached to its inner-surface (i.e. attached to the rearside of the outer visor 2) an inner-visor 6”; paragraph 65) comprising a gasket (“seal member 7”; paragraph 69) upon a distal surface of a periphery of the overlay-visor (“provided around the periphery of the inner-visor 6”; paragraph 69), wherein the gasket is a layer of elastomeric material (“seal comprises an elastomer resin”; paragraph 37) adhered to (“seal member 7 is adhered to the inner- visor 6”; paragraph 70) said distal surface of said periphery of the overlay-visor.
Arnold further teaches “As a result of the presence of this seal… a chamber, sealed as far as possible with respect to the environment, is formed between the inner- visor 6 and the outer- visor 2” (paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of Lipkens to comprise the gasket upon a distal surface of a periphery of the overlay-visor wherein the gasket is a layer of elastomeric material adhered to said distal surface of said periphery of the overlay-visor in order to seal the chamber between the overlay-visor and the shield-visor with respect to the environment as far as possible, as taught by Arnold.  One would be motivated to adopt a modification that is sealed as far as possible with respect to the environment insofar as Likpens teaches a plurality of environmental conditions under which the overlay-visor of Lipkens is used (see for example “snow scooter…cold ambient air”; page 6 lines 13-14; see also “fire helmets and also in diving goggles”; page 6 line 16, suggesting elevated temperature environments and varying atmospheric pressure environments.
	In adopting the modification, one would arrive at the claimed limitations insofar as the modified gasket would be upon a distal surface of the spacer, and the layer of elastic material of the modified overlay-visor would be adhered to the distal surface of the spacer.

	Regarding claim 3:
	Lipkens and Arnold teach the overlay-visor according to claim 1, as set forth above.  The modified Lipkens further teaches wherein the gasket is non-adhesive or temporarily adhesive on an external surface facing away from the overlay- visor insofar as the modified overlay-visor Lipkens, including its gasket, is configured to be detached from the shield-visor.  Accordingly, the modified gasket would be non-adhesive on an external surface facing away from the overlay-visor when the overlay-visor and the shield-visor are disassembled.


Regarding claim 4:
	Lipkens and Arnold teach the overlay-visor according to claim 1, as set forth above.  The modified Lipkens further teaches wherein the gasket is elastically deformable insofar as it is a layer of elastomeric material.

Regarding claim 6 (as best understood):
	Lipkens and Arnold as applied to claim 1 teach the overlay-visor according to claim 1, as set forth above. Lipkens’ spacer has a height as in annotated Fig 4A – a below.  Lipkens is modified by Arnold to provide the gasket adhered thereto, the gasket inherently having a thickness.

    PNG
    media_image1.png
    364
    608
    media_image1.png
    Greyscale

	Lipkens does not expressly teach wherein the gasket thickness is maximally 10% of the height of the spacer.
	However, in further view of Lipkens:
	Lipkens teaches “In some visors the distance between inner shield and outer shield will have to be minimal in the centre of the visor in order to minimize the overall thickness at this position. If the visor is too thick (or not minimal) here, the inner shield may scrape against the helmet when the visor is folded open and/or shut” (page 5 lines 21-24).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of the modified Lipkens such that its gasket thickness is maximally 10% of the height of the spacer in that this value is expected to result in an appropriate gap between the overlay-visor and the shield visor when assembled; such a gap being appropriately minimal in order to prevent the inner shield’s scaping against a helmet when the visor is folded open and/or shut, a motivation taught by Lipkens (page 5 lines 21-24).

	Regarding claim 7:
	Lipkens and Arnold teach the overlay-visor according to claim 1, as set forth above.  The modified Lipkens further teaches wherein the spacer has a U-shaped, Z-shaped, or W-shaped cross section because the spacer of Lipkens as embodied in Fig. 4A comprises a U-shaped cross section (“Figure 4A shows how protrusion 7 is U-shaped”; page 6 line 1).

Regarding claim 9:
	Lipkens and Arnold teach the overlay-visor according to claim 1, as set forth above.
	The modified Lipkens further teaches:
	A visor assembly (“visor assembly”; page 4 line 31 of Lipkens), comprising a shield-visor (“outer shield 2”; page 4 line 34 of Lipkens) having a surface; the overlay-visor according to claim 1 (see above); and a mechanical fastening (“retaining means 8”; page 4 line 36 of Lipkens) releasably attaching the overlay-visor to the surface of the shield-visor (“Inner shield 6 and outer shield 2 can be removed from each other in simple manner as a result of the fixing means”; page 5 lines 7-8 of Lipkens).

Regarding claim 10:
	Lipkens and Arnold as applied to claim 9 teach the assembly according to claim 9, as set forth above.
Lipkens’ spacer has a height as in annotated Fig 4A – a presented in above addressing of claim 6.  Lipkens is modified by Arnold to provide the gasket adhered thereto, the gasket inherently having a thickness.
	Lipkens does not expressly teach wherein the spacer height is reduced local to a thickening of the gasket in order to accommodate a local thickening of the gasket.
	However, in further view of Lipkens:
	Lipkens teaches “In some visors the distance between inner shield and outer shield will have to be minimal in the centre of the visor in order to minimize the overall thickness at this position. If the visor is too thick (or not minimal) here, the inner shield may scrape against the helmet when the visor is folded open and/or shut” (page 5 lines 21-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the spacer of the modified Lipkens such that its height is reduced in order to accommodate the local thickening of the gasket at the periphery of the overlay-visor in order to arrive at an appropriate gap between the overlay-visor and the shield visor when assembled; such a gap being appropriately minimal in order to prevent the inner shield’s scaping against a helmet when the visor is folded open and/or shut, a motivation taught by Lipkens (page 5 lines 21-24).

Regarding claim 12:
	Lipkens and Arnold teach the overlay-visor according to claim 1, as set forth above.
	The modified Lipkens further teaches:
	A kit of parts (“visor assembly”; page 4 line 31 of Lipkens), the overlay-visor according to claim 1 (see above) and a shield-visor (“outer shield 2”; page 4 line 34 of Lipkens).

Regarding claim 13:
	Lipkens and Arnold teach the visor assembly according to claim 9, as set forth above.
	Lipkens further teaches a helmet (page 4 line 15) comprising the visor assembly according to claim 9 attached thereto.
	Thus the modified Lipkens teaches all the claimed limitations except an opaque skull protection portion.
	However, in further view of Arnold: Arnold teaches an opaque skull protection portion for a helmet “helmet has an opaque skull protecting body 3” (paragraph 64).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the helmet of the modified Lipkens such that it comprises an opaque skull protection portion, as in Arnold, in order to yield the predictable result of affording skull protection to the wearer and obscuring the wearer’s hair from being perceived by other individuals.

	Regarding claim 14:
	Lipkens, as modified by Arnold, teaches the steps of integrally forming a protrusion along the periphery of the overlay-visor to form the spacer and adhering the gasket 7 to the distal surface of the periphery of the overlay-visor. However, Lipkens and Arnold are silent as to the step of adhering the gasket to a distal surface of the protrusion prior to, during or subsequent to forming the protrusion. It is noted that this claim limitation recites that the gasket may be adhered to the distal surface of the periphery of the protrusion at any point of the protrusion forming process. Arnold’s gasket (seal member 7) is adhered to the periphery of the pre-formed visor 6 such that it would have been obvious to one of ordinary skill to further modify Lipkens to adhere the gasket to the distal surface of the periphery of the overlay-visor subsequent to forming the protrusion as taught by Arnold, as the gasket is necessarily adhered to the visor in its final form and adhering the gasket subsequent to forming the protrusion to form a sealed chamber between the overlay-visor and a helmet visor.  

Regarding claim 15:
	Insofar as Lipkens in view of Arnold teach the method of claim 14, wherein the overlay-visor is in accordance with claim 1 (see above treatment of claim 1), Lipkens in view of Arnold teach the limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137] and [Arnold, US WO 2011/141047] as applied to claim 1 above and further in view of [Morin, EP2842443].
Lipkens and Arnold as applied to claim 1 teach the overlay-visor according to claim 1, as set forth above.  Lipkens does not expressly teach wherein the overlay- visor has a Shore A hardness of 50-95.
However, Morin teaches (paragraphs 15-22) a gasket 6 for a visor 1 wherein a material of the gasket has a Shore A hardness in-range of 50-95: “a material is advantageously used for the portion 7…whose hardness is…preferably equal to 70 degrees shore A” (paragraph 22).  Morin further teaches such a material “limit[s] friction” between contact points (paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of the modified Lipkens such that it has a Shore A hardness of 50-95, as in Morin, in order to limit friction between the helmet components, as taught by Morin (paragraph 22), thus limiting friction and potential damage between contact points when assembled. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137] and [Arnold, US WO 2011/141047] (hereinafter Arnold ‘047) and further in view of [Arnold, US 2010/0175160] (hereinafter Arnold ‘160).
Lipkens teaches (Figs. 1-3 and 4A):
An overlay-visor (“inner shield 6”; page 4 line 35) adapted to be releasably attached (“can be removed from each other”; page 5 line 7) to a shield- visor (“outer shield 2”; page 4 line 36), the overlay-visor comprising a viewing area (“central zone 13”; page 5 line 12), an integrally formed spacer (“spacer 7”; page 5 line 11) extending along at least a portion of a periphery of the viewing area (“Spacer 7 hereby lies all around central zone 13”; page 5 line 13)
Lipkens does not expressly teach 
and a gasket upon a distal surface of the spacer, wherein the gasket is a layer of elastomeric material adhered to said distal surface of the spacer of claim 1
nor does Lipkens expressly teach 
wherein the spacer has a cross section comprising one or more distal channels, said one more distal channels at least partially containing the gasket of claim 8
However, Arnold ‘160 teaches (Fig. 3e) an overlay-visor (“overlay-visor 6”; paragraph 102) wherein a spacer (“seal member 7”; paragraph 102) has a cross section comprising a distal channel (Note Arnold ‘160 refers to the figure as fig. 5e; however it is clear that Arnold ‘160 is referring to Fig. 3e: “In FIG. 5 e the seal member 7 is provided on the first surface 13 of the overlay-visor 6 and is formed with a double ridge construction. Such a double ridge may be useful in providing an improved sealing of the chamber” (paragraph 103), wherein the distal channel is between the two ridges referred to in paragraph 103.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the spacer of the Lipkens to comprise one or more distal channels, as in Arnold ‘160, in order to provide an improved sealing of the space between the visors, as taught by Arnold ‘160 (paragraph 103).  
Arnold ‘047 teaches (Figs. 1-2) an overlay-visor (“inner-visor 6”; col. 3 line 47) adapted to be releasably attached to a shield-visor (“visor assembly 1 is provided with an outer-visor 2 having releasably attached to its inner-surface (i.e. attached to the rearside of the outer visor 2) an inner-visor 6”; paragraph 65) comprising a gasket (“seal member 7”; paragraph 69) upon a distal surface of a periphery of the overlay-visor (“provided around the periphery of the inner-visor 6”; paragraph 69), wherein the gasket is a layer of elastomeric material (“seal comprises an elastomer resin”; paragraph 37) adhered to (“seal member 7 is adhered to the inner- visor 6”; paragraph 70) said distal surface of said periphery of the overlay-visor.
Arnold ‘047 further teaches “As a result of the presence of this seal… a chamber, sealed as far as possible with respect to the environment, is formed between the inner- visor 6 and the outer- visor 2” (paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of Lipkens to comprise the gasket upon a distal surface of a periphery of the overlay-visor wherein the gasket is a layer of elastomeric material adhered to said distal surface of said periphery of the overlay-visor in order to seal the chamber between the overlay-visor and the shield-visor with respect to the environment as far as possible, as taught by Arnold ‘047.  One would be motivated to adopt a modification that is sealed as far as possible with respect to the environment insofar as Likpens teaches a plurality of environmental conditions under which the overlay-visor of Lipkens is used (see for example “snow scooter…cold ambient air”; page 6 lines 13-14; see also “fire helmets and also in diving goggles”; page 6 line 16, suggesting elevated temperature environments and varying atmospheric pressure environments.
	In adopting the modification, one would arrive at the modified gasket upon a distal surface of the spacer, and the layer of elastic material of the modified overlay-visor would be adhered to the distal surface of the spacer.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of the modified Lipkens such that the modified distal channel at least partially containing the gasket insofar as one would be motivated to preserve the double-ridge geometry taught by Arnold ‘160.  In other words, one would be motivated to adhere the gasket to the spacer in such a way that the gasket conforms to the contour of the double-ridge structure in order to maintain the benefit taught by Arnold ‘160, to provide an improved sealing of the space between the visors, thus arriving at a modified distal channel at least partially containing the gasket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732